DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a method for producing a plant into which a desired protein is introduced whereby a bacteria having a type III secretion system is transformed with a DNA encoding a protein of interest and contacting a plant with said transformed bacteria having the type III secretion system and then culturing infected plant tissue and then re-differentiating the cultured plant tissue such that the bacteria are killed and whereby the DNA encoding the desired protein of interest is not incorporated into the plant genome of the re-differentiated tissue; wherein the nearest art is found in the art of record, Lacroix, B. and Citovsky, V., PLoS Pathog; (11 March 2016) Vol. 12, no. 3; pp. 1-15; that teaches infiltration of tobacco leaf discs using Rhizobium etli that possess a type III bacterial secretion system as evidenced by Tampakaki, A. P., Frontiers in Plant Science (March 2014) Vol. 5, no. 114, pp. 1-19. (Year: 2014), but had been modified to contain the Agrobacterium VirD2 gene that enabled DNA transfer to the tobacco leaf discs and thus is not a DNA free introduction of a protein into a plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663